    Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 1 of 9 Page ID #68




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ENRIQUE ROSARIO, #R-06488,                          )
                                                    )
                        Plaintiff,                  )
        vs.                                         )        Cause No. 3:20-cv-00301-GCS
                                                    )
SCOTT THOMPSON,                                     )
DR. MEYERS,                                         )
S. MERCIER,                                         )
C/O RODMAN,                                         )
ANN DEARMOND,                                       )
and JANE DOE 1 (Nurse),                             )
                                                    )
                        Defendants.                 )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

        Plaintiff Enrique Rosario is a state prisoner currently incarcerated at Menard

Correctional Center (“Menard”) in the Illinois Department of Corrections (“IDOC”). He

filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights while he was confined at Pinckneyville Correctional Center

(“Pinckneyville”). (Doc. 1). He claims Defendants were deliberately indifferent to his

need for medical treatment and pain relief after a hand injury and seeks monetary

damages.

        This case is now before the Court for a preliminary merits review of the Complaint

under 28 U.S.C. § 1915A,1 which requires the Court to screen prisoner Complaints to filter



1        The Court has jurisdiction to screen the Complaint in light of Plaintiff’s consent to the full
jurisdiction of a magistrate judge and the Illinois Department of Corrections’ and Wexford Health Sources,
Inc.’s limited consent to the exercise of magistrate judge jurisdiction, as set forth in the Memoranda of
Understanding between the Illinois Department of Corrections, Wexford, and this Court.


                                               Page 1 of 9
 Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 2 of 9 Page ID #69




out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of the Complaint that

is legally frivolous, malicious, fails to state a claim for relief, or requests money damages

from an immune defendant must be dismissed. See 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations of the pro se Complaint are to be liberally construed. See

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                       THE COMPLAINT

       Plaintiff makes the following allegations in the First Amended Complaint: On

March 12, 2019, he injured his left hand in an altercation with another inmate. (Doc. 1, p.

7). C/O Rodman interviewed Plaintiff the next day while investigating the incident.

Rodman took Plaintiff to Health Care after Plaintiff said that something was severely

wrong with his hand. He could not move the three middle fingers. Dr. Meyers ordered

a sling to keep the hand straight while awaiting x-rays, but Rodman would not allow the

sling while Plaintiff was in segregation. Instead, Plaintiff’s hand got an Ace wrap which

bent his fingers. (Doc. 1, p. 7; Doc. 1-1, p. 8-10).

       X-rays on March 15, 2019 reviewed by Dr. Meyers showed a non-displaced

fracture. A radiologist re-wrapped Plaintiff’s hand, making it difficult for him to keep

the fingers straight as recommended. (Doc. 1, p. 9). Plaintiff continued to have severe

pain and made his own splint using spoons.

       On March 26, 2019, Nurse Practitioner Dearmond referred Plaintiff to the doctor

and recommended an evaluation by an orthopedist. However, Dr. Meyers denied the




                                           Page 2 of 9
    Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 3 of 9 Page ID #70




orthopedic consultation on April 4, 2019, based on his misdiagnosis that the fracture was

non-displaced. (Doc. 1, p. 9; Doc. 1-1, p. 14). Dr. Meyers ordered Plaintiff to keep his

finger splinted, but the nurses2 never provided a splint. On April 5, 2019, Plaintiff saw

Dr. Meyers again; the doctor ordered more pain medicine (which was not provided for

several weeks), another x-ray, and a splint, but refused to order an MRI. (Doc. 1, p. 9;

Doc. 1-1, p. 17).

        The Jane Doe 1 Nurse failed to provide the splint or order the x-rays as directed

by Dr. Meyers on April 5, 2019. (Doc. 1, p. 3, 9; Doc. 1-1, p. 18-19). Five weeks after the

injury, an unidentified nurse improperly applied a splint; Plaintiff noticed his hand was

healing crooked. (Doc. 1, p. 10). When new x-rays were taken on April 18, 2019, they

showed erosive or destructive changes to Plaintiff’s fourth finger.

        Plaintiff filed an emergency grievance on March 26, which Grievance Officer

Mercier denied, falsely stating Plaintiff received a splint and ace wrap on March 26. (Doc.

1, p. 10; Doc. 1-1, p. 1-2, 6). In fact, Dearmond failed to splint his finger that day and

allowed Plaintiff to keep his makeshift splint of spoons and a torn sheet. (Doc. 1, p. 10;

Doc. 1-1, p. 5, 15-16). Plaintiff filed another grievance on April 16, 2019, and on April 20,

2019, wrote to Warden Thompson seeking help to get proper treatment. (Doc. 1, p. 10,

12; Doc. 1-1, p. 3-4).

        Plaintiff’s hand continued to be impaired and painful despite two and a half

months of physical therapy. (Doc. 1, p. 10-11). In August 2019, an outside orthopedic


2        Plaintiff has not named these nurses as Defendants in this action; the Jane Doe 1 Nurse is
specifically identified as the person who failed to implement Dr. Meyers’s orders of April 5, 2019. (Doc. 1,
p. 3).


                                                Page 3 of 9
 Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 4 of 9 Page ID #71




consultation revealed that Plaintiff’s fractures in two fingers were in fact displaced and

that surgery could be needed. (Doc. 1, p. 11; Doc. 1-1, p. 25-28). In January 2020, after

Plaintiff had been transferred to Menard, surgery was recommended after a follow-up

orthopedic visit. (Doc. 1, p. 11, Doc. 1-1, p. 30-32).

                                         DISCUSSION

        Based on the allegations in the Complaint, the Court designates the following

claims in this pro se action:

       Count 1:       Eighth Amendment deliberate indifference to serious medical
                      needs claim against C/O Rodman, for refusing to allow
                      Plaintiff to have a sling on his arm while in segregation,
                      contradicting the doctor’s order.

       Count 2:       Eighth Amendment deliberate indifference to serious medical
                      needs claim against Dr. Meyers for improperly assessing and
                      treating Plaintiff’s fractured fingers, including refusing to
                      refer Plaintiff to a specialist in April 2019, failing to ensure the
                      fingers were splinted, and failing to provide pain medication.

       Count 3:       Eighth Amendment deliberate indifference to serious medical
                      needs claim against Dearmond, for failing to splint Plaintiff’s
                      fingers on March 26, 2019.

       Count 4:       Eighth Amendment deliberate indifference to serious medical
                      needs claim against Jane Doe Nurse 1, for failing to follow the
                      doctor’s orders to splint Plaintiff’s fingers on April 5, 2019,
                      and order x-rays.

       Count 5:       Eighth Amendment deliberate indifference to serious medical
                      needs claim against Mercier and Thompson, for failing to
                      obtain medical care for Plaintiff in response to his grievances
                      and letter.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is



                                           Page 4 of 9
    Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 5 of 9 Page ID #72




mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard.3

                                                    Count 1

        Prison officials violate the Eighth Amendment’s prohibition against cruel and

unusual punishment when they act with deliberate indifference to a prisoner’s serious

medical needs. See Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state such a claim,

a prisoner must plead facts and allegations suggesting that: (1) he suffered from an

objectively serious medical condition; and (2) the defendant acted with deliberate

indifference to his medical needs. Id.

        Here, Plaintiff claims that C/O Rodman was aware of Plaintiff’s serious hand

injury and the doctor’s decision that a sling was medically indicated. However, Rodman,

who was not a health care provider, would not permit Plaintiff to have the sling in

segregation. As a result, Plaintiff was unable to keep his fingers straight as the doctor

recommended, and his fingers did not heal properly. These allegations are sufficient for

Plaintiff to proceed on the deliberate indifference claim in Count 1 against Rodman.

                                                    Count 2

         A mistake, misdiagnosis, or even malpractice does not amount to a constitutional

violation. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Duckworth v. Ahmad, 532 F.3d 675,

679 (7th Cir. 2008); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001). The Eighth


3        See, e.g., Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)(noting that an action fails to state a
claim upon which relief can be granted if it does not plead “enough facts to state a claim that is plausible
on its face.”).


                                                   Page 5 of 9
 Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 6 of 9 Page ID #73




Amendment only requires “reasonable measures to meet a substantial risk of serious

harm.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). However, a delay in treatment,

particularly if it exacerbated the injury or prolonged an inmate’s pain, or a failure to refer

to a specialist, may amount to deliberate indifference. See Perez v. Fenoglio, 792 F.3d 768,

778-779 (7th Cir. 2015); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012).

       Further factual development is appropriate to assess Plaintiff’s claims against Dr.

Meyers. Thus, Count 2 shall proceed for consideration.

                                      Counts 3 and 4

       Plaintiff alleges that both Dearmond and Jane Doe Nurse 1 failed to splint his

fingers in spite of Dr. Meyers’s orders for them to provide this treatment. He also claims

that Jane Doe Nurse 1 failed to carry out Dr. Meyers’s direction to set up x-rays for

Plaintiff on April 5, 2019. The deliberate indifference claims in Counts 3 and 4 will also

proceed.

                                          Count 5

       Neither Mercier nor Thompson is a health care provider, but Plaintiff alleges that

he informed them of the medical Defendants’ failure to treat his hand injury via the

prison grievance procedure and by writing directly to Thompson, and they failed to act.

He further claims that Mercier falsified information in a grievance response, indicating

he received treatment that was never in fact provided. “[D]eliberate indifference may be

found where an official knows about unconstitutional conduct and facilitates, approves,

condones, or turns a blind eye to it.” Perez, 792 F.3d at 781. On this theory, Plaintiff’s

claim in Count 5 may also proceed at this juncture.


                                          Page 6 of 9
 Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 7 of 9 Page ID #74




                                 JANE DOE DEFENDANT

      Plaintiff is responsible for conducting discovery (informal or formal) aimed at

identifying the unknown “Jane Doe” 1 Nurse, in accordance with the discovery order

that will be entered by the Court. Once the name of the unknown Defendant is

discovered, Plaintiff must file a motion to substitute the newly identified Defendant in

place of the generic designations in the case caption and throughout the Complaint.

                                      DISPOSITION

      IT IS HEREBY ORDERED that Counts 1-5 survive preliminary review pursuant

to 28 U.S.C. § 1915A and shall proceed for further consideration.

      The Clerk of Court shall prepare for Defendants THOMPSON, MEYERS,

MERCIER, RODMAN, and DEARMOND: (1) Form 5 (Notice of a Lawsuit and Request

to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum

and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate

steps to effect formal service on the Defendant, and the Court will require the Defendant

to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

      If a Defendant cannot be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for


                                        Page 7 of 9
 Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 8 of 9 Page ID #75




sending the forms as directed above or for formally effecting service. Any documentation

of the address shall be retained only by the Clerk and shall not be maintained in the court

file or disclosed by the Clerk.

       Defendants are ORDERED to file an appropriate responsive pleading to the

Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. §

1997e(g). Pursuant to Administrative Order No. 244, Defendants need only respond to

the issues stated in this Merit Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment

includes the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full

amount of the costs, even though his application to proceed in forma pauperis was granted.

See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the

Clerk of Court and the opposing parties informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and

not later than 7 days after a transfer or other change in address occurs. Failure to comply

with this order will cause a delay in the transmission of court documents and may result

in dismissal of this action for want of prosecution. See FED. R. CIV. PROC. 41(b).

       IT IS SO ORDERED.                                       Digitally signed
                                                               by Judge Sison 2
       DATED: December 7, 2020.                                Date: 2020.12.07
                                                               15:26:54 -06'00'
                                          _________________________________________
                                          GILBERT C. SISON
                                          United States Magistrate Judge




                                         Page 8 of 9
 Case 3:20-cv-00301-GCS Document 11 Filed 12/07/20 Page 9 of 9 Page ID #76




                                  NOTICE TO PLAINTIFF

        The Court will take the necessary steps to notify the Defendants of your lawsuit
and serve them with a copy of your Complaint. After service has been achieved,
Defendants will enter an appearance and file an Answer to your Complaint. It will likely
take at least 60 days from the date of this Order to receive the Defendants’ Answer, but it
is entirely possible that it will take 90 days or more. When Defendants have filed their
Answers, the Court will enter a Scheduling Order containing important information on
deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has
appeared for Defendants before filing any motions, to give the Defendants notice and an
opportunity to respond to those motions. Motions filed before Defendants’ counsel has
filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                        Page 9 of 9
